Name: 2013/631/EU: Commission Decision of 29Ã October 2013 on the compliance of 2014 unit rates for charging zones under Article 17 of Implementing Regulation (EU) NoÃ 391/2013 (notified under document C(2013) 7095)
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  transport policy;  air and space transport;  economic geography;  marketing
 Date Published: 2013-10-31

 31.10.2013 EN Official Journal of the European Union L 289/68 COMMISSION DECISION of 29 October 2013 on the compliance of 2014 unit rates for charging zones under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2013) 7095) (2013/631/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1) and in particular Article 15 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 391/2013 (2) lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3) and Commission Implementing Regulation (EU) No 390/2013 (4). (2) Commission Decision 2011/121/EU (5) set European Union-wide performance targets including a cost-efficiency target for the provision of air navigation services for the years 2012 to 2014. By letters of 19 July 2012 and 17 December 2012 the Commission informed Member States that their revised performance plans and targets are consistent with, and adequately contributing to, the adopted European Union-wide performance targets. Cost-efficiency targets are expressed in terms of determined unit rates. (3) Article 17(1)(c) of Implementing Regulation (EU) No 391/2013 provides that the Commission shall assess the 2014 unit rates for charging zones submitted by the Member States to the Commission by 1 June 2013 following the requirements of Article 9(1) and 9(2) of that Regulation. This assessment shall check the compliance of the 2014 unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the 2014 unit rates for charging zones with the support of the Performance Review Body (PRB) and Eurocontrols Central Route Charges Office and using the data and additional information provided by the Member States by June 2013. The assessment also took into account the explanations given and corrections made before the consultation meeting held on 26 June 2013 in application of Article 9(1) of Implementing Regulation (EU) No 391/2013 as well as subsequent correspondence between the Commission and Denmark, Estonia, Ireland, Spain, France, Italy, Hungary, Malta, the Netherlands, Romania, Sweden and the United Kingdom. (5) Denmark, France, Italy, the Netherlands and Romania proposed to partially or fully offset the adjustments foreseen under Implementing Regulation (EU) No 391/2013 with the effect of lowering or maintaining a certain level of the unit rate, which is in the interest of airspace users. Therefore, these amounts should not be recovered in subsequent years. (6) The Commission notes that Spain intends to apply a transitional provision in accordance with Article 2 of Commission Regulation (EU) No 1191/2010 (6). The Commission has verified the information provided by Spain in this regard and agrees that Spain fulfils the conditions of Article 2 of Regulation (EU) No 1191/2010 and may decide to exempt from Article 11a(3) of Commission Regulation (EC) No 1794/2006 (7) the determined costs of providers of air navigation services. Thus, the traffic risk sharing mechanism with its 30/70 sharing between air navigation service providers and airspace users of the gain or loss resulting from a difference between actual service units and forecasted service units should apply already as of 0 % difference instead of 2 % difference. In line with Article 2 of Regulation (EU) No 1191/2010 and the reduction of the unit rate decided by Spain for the year 2012, this exemption is limited to the traffic risk sharing in respect to the revenues of that year. Spain intends to spread the resulting carry-over over the next years, starting from 2015. (7) Article 17(1)(d) of Implementing Regulation (EU) No 391/2013 provides that the Commission shall notify the Member States concerned where the unit rates comply with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (8) The notification that unit rates for charging zones are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 should be without prejudice to Article 16 of Regulation (EC) No 550/2004, HAS ADOPTED THIS DECISION: Article 1 The 2014 unit rates for charging zones in the Annex to this Decision are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 The notification that unit rates for charging zones are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 is without prejudice to Article 16 of Regulation (EC) No 550/2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 October 2013. For the Commission Siim KALLAS Vice-President (1) OJ L 96, 31.3.2004, p. 10. (2) Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (OJ L 128, 9.5.2013, p. 31). (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the Single European Sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (5) Commission Decision 2011/121/EU of 21 February 2011 setting the European Union-wide performance targets and alert thresholds for the provision of air navigation services for the years 2012 to 2014 (OJ L 48, 23.2.2011, p. 16). (6) Commission Regulation (EU) No 1191/2010 of 16 December 2010 amending Regulation (EC) No 1794/2006 laying down a common charging scheme for air navigation services (OJ L 333, 17.12.2010, p. 6). (7) Commission Regulation (EC) No 1794/2006 of 6 December 2006 laying down a common charging scheme for air navigation services (OJ L 341, 7.12.2006, p. 3). ANNEX Charging zone 2014 en route unit rate in national currency (1) (ISO Code) Belgium and Luxembourg 72,04 EUR Bulgaria 73,50 BGN Czech Republic 1 198,16 CZK Denmark 537,56 DKK Germany 77,32 EUR Estonia 23,97 EUR Ireland 30,62 EUR Greece 34,53 EUR Spain Continental 71,69 EUR Spain Canary Islands 58,36 EUR France 65,77 EUR Italy 78,83 EUR Cyprus 38,41 EUR Latvia 19,99 LVL Lithuania 162,08 LTL Hungary 13 190,76 HUF Malta 27,61 EUR Netherlands 66,47 EUR Austria 73,39 EUR Poland 148,89 PLN Portugal  Lisbon 38,74 EUR Romania 168,83 RON Slovenia 67,46 EUR Slovak Republic 60,04 EUR Finland 52,06 EUR Sweden 638,85 SEK United Kingdom 70,46 GBP (1) These unit rates do not include the administrative unit rate referred to in Article 18 of Implementing Regulation (EU) No 391/2013 and applying to those States parties to Eurocontrols Multilateral Agreement relating to route charges.